Judge Hobson,
dissenting. Judge' Barker, Judge Lassing, and I concur in the conclusion of the court affirming the judgment appealed from1; but We do not concur in so much of the opinion as holds that prosecutions may now be maintained under the act of 1890. The Legislature of Illinois passed an act similar to our act of 1890, but by one provision of it exempted from it agricultural products in the hands of the producer. In Connolly v. Union Sewer Pipe Co., 184 U. S. 540, 22 Sup. Ct. 431, 46 L. Ed. 679, it was held •by the Supreme Court of the United States that the' ■ act was void upon the ground that farmers were ■exempted from its operation, and, therefore it could not be enforced against any one. Our act of 1890 did not exempt farmers from its operation, but the act of 1906 expressly authorized farmers to do what was forbidden by the act of 1890. We are unable to see that there is any substantial distinction between an exemption of farmers in the original act, and an exemption of them in a subsequent act. If the provisions of the Constitution of the United States may be evaded by putting the exemption in a subsequent act and not in the original act, they amount to nothing.
It is said, however, that the act of 1906, in so far as it authorizes farmers to pool their products or to combine together to raise the prices of their products beyond their real value, is in conflict with the Constitution of the State; and the act, therefoie, being to *581this extent void, it only authorizes farmers to combine to raise the prices of their products up to their real value. And as farmers are not allowed by the act, when read in connection with the Constitution, to combine to raise prices above the real value of their products, the act of 1890 may still be enforced against those who combine to raise prices above the real value or to lower them below the real value. The difficulty with this view is that the Legislature has not provided a penalty for combining to raise prices above the real value of the articles or to depreciate them below the real value. By section 3915, Ky. Stats., 1903, all combinations, contracts, or agreements having for their object the fixing or in any, way limiting the quantity of any article or commodity to be produced or-manufactured, bought or sold, are declared illegal, and all persons entering in such agreements or contracts shall be deemed guilty of the crime of conspiracy. By section 3916? all arrangements made with the intent or having the effect to limit, fix, or change the price or production or sale of any article, or to restrict or diminish the output of any article, are declared' illegal. • By section 3917, all persons violating the provisions of the act shall be punished by a fine of not less than $500, nor more than $5,000. And by section 3919 if a corporation violates the provisions of the act, it forfeits its charter. By section 3918 no action may be maintained to recover for the price of any article sold in violation of the act, or upon any contract made in violation of it. It is a very rigorous statute, and has been more than once construed by this court, the court holding* that the question whether the combination or agreement raised prices above the real value of the article was immaterial; that the purpose of the statute was to *582forbid all combinations to regulate, fix, or control prices, and to leave prices to be regulated entirely by tbe law of supply and demand. Commonwealth v. Grinstead, 108 Ky. 69, 55 S. W. 720, 57 S. W. 471, 21 Ky. L. R. 1444; Comth. v. Bavarian Brewing Co., 112 Ky. 930, 23 Ky. L. R. 2334, 66 S. W. 1016. What is the real value of the article is entirely immaterial under the act of 1890. The penalties denounced by that act are for the combinations referred to in that act. If the Legislature had had in mind providing a penalty for. combination to raise the price of products above their real value, or to lower prices below the real value of the articles, it might have provided very different penalties from, those named in that act. The fixing of penalties for offenses is strictly a legislative function, and the court should not' make the penalty imposed for one offense apply to a different offensei, which was not in the mind of the Legislature in enacting the act.
The Legislature realized that the farmers were confronted by an unusual condition ,and that the act of 1890 had failed of its purpose. So concluding, they determined to give the farmers a free hand, and to allow them to fight combination with combination. No one can read thé act of 1906 (though he reads as he runs) without perceiving that the Legislature intended it to apply to corn, wheat, oats, tobacco, cattle, and all other farm products, and that they intended that the farmers should be entirely exempt from the operation of the act of 1890. Section 198 of the Constitution is not self-executing. The Legislature is left to determine when the necessity arises for legislation, and what legislation will best meet the necessity. This was expressly so determined in Commonwealth v. Grinstead, supra. Under the power thus vested in the *583Legislature, it passed the act of 1906. While it may be justly held that contracts in violation of section 198 of the Constitution will not be enforced because contrary to the public policy of the State as expressed in the Constitution, manifestly a criminal offense can only be created by legislative action. We concurred in the opinion in Owen County Burley Tobacco Society v. Brumback, 107 S. W. 710, 32 Ky. Law Rep. 916, 128 Ky. 137, holding the act of 1906 valid. But that opinion did not involve the question whether the two acts' could both stand under the decision of the United States Supreme Court..
The Legislature had undoubted power to repeal the act of 1890, and it could do so without enacting any law in its place. By the act of 1906, it did repeal the act of 1890, so far as farmers and their products are concerned. Nothing is clearer than that the Legislature intended to wipe out the act of 1890 as to farmers and their products. By the first section of the act, combinations and pools as to farm products are declared lawful. By the second section of the act, it is provided that such combinations shall not be declared illegal or invalid. The same idea is again expressed in the third section. The fourth section declares that an emergency exists which requires the act to take effect from its passage. See, also,. Acts 1908, p. 38, c. 8. The things which the act permits and which it declares shall not be illegal are the things which the act of 1890 made illegal. The second act is therefore necessarily a repeal of the first act as to farmers and their products, and no prosecution can now be maintained under the act of 1890 for any combination of farmers in the selling of their products. But under the decision of the United States Supreme Court, this repeal of the act of 1890 as to farmers operates to *584repeal it as to all others. To say that the act of 1890 is still irr effect in any respect as to farmers selling their products is to say that although the Legislature had power to repeal the act of 1890, and deliberately repealed it as to farmers, it is still in force as to them, to some extent, which is only another form of saying that the Legislature could not repeal the act of 1890, as to farmers, although it undertook to do so. The cardinal error of the opinion lies in its ignoring the fact that the. Legislature had power to repeal the act of 1890, and when that act was repealed as to farmers, there was no law in force under which this prosecution may be maintained.
Under the rule now declared by the court, it will be a question for the jury in each case whether the combination raised the price above the real value of the article or lowered it below it. It will therefore be a question for the jury in each case what was the real value of the article. The people who make the combinations may suppose that the value which they fix is the real value, while one jury may come to one conclusion on the subject, and another to a different conclusion ; so no man will be able to know whether he has violated the law until after he is tried. In ex parte McNulty, 77 Cal. 164, 19 Pac. 237, 11 Am. St. Rep. 257, it was well said by the Supreme Court of California: “Before one can be convicted of a crime, there must be some rule of action prescribing with some certainty and expressing intelligently the sovereign will.”
By section 816, Ky. Stats., 1903, a penalty was imposed upon a carrier if he charged more than a just and reasonable rate of toll. Holding this statute void in L. & N. R. R. Co. v. Commonwealth, 99 Ky. 136, 35 S. W. 130, 18 Ky. Law Rep. 42 ( 33 L. R. *585A. 209, 59 Am. St. Rep. 457), the court said:. ‘ ‘ That the corporation has fixed a rate which it considers will bring it only a fair return for its investment does not alter the nature of the act. ■Under this statute it is still a crime, though it can not be known to be such until after an investigation by a jury, and then only in that particular case, as another jury may take a different view, and, holding the rate reasonable, find the same act not to constitute an offense. There is no standard whatever fixed by the statute or attempted to be fixed1, by which the carrier may regulate its conduct, and it seems dear to us to be utterly repugnant to our system of laws to punish a person for an act, the criminality of which depends, not on any standard erected1 by the law which may be known in advance, but on one erected by a jury; and especially so as that standard must be as variable and uncertain as the views of different juries may suggest, and as to which nothing can be known until after the commission of the crime. If the infliction of the penalties prescribed by the statute would not be the taking of property without due process of law and in violation of both State and Federal Constitutions, we are not able to comprehend the.force of our organic laws.”
. This opinion followed the decision of Judge Baxter in the L. & N. R. R. Co. v. Railroad Commission (C. C.), 19 Fed. 679. In Tozer v. U. S. (C. C.), 52 Fed. 917, Justice Brewer thus states the rule: “But in order to constitute a crime, the act must be one which the party is able to know in advance whether it is criminal or not. The criminality of an act can not depend upon whether a jury may-think it reasonable or unreasonable. There must he some definiteness and certainty.5 ’
*586The same question came before this court in Commonwealth v. L. & N. R. R. Co., 46 S. W. 700, 20 Ky. Law Rep. 491, -where the validity of section 818, Ky. Stats., 1903, was involved. That section imposed a penalty upon a carrier who gave any unreasonable preference to any person or locality, and the court there reaffirmed the rule laid down in the previous case. The soundness of these cases was recognized by this court in Commonwealth v. Grinstead, supra, where, in answer to the argunient that the Legislature,, in passing the very act in question, should have limited its provisions to combinations to raise prices above the real value of the article or to lower them below the real value, this court said: “Had it done so, there is strong authority in this State for holding that such an enactment, imposing a penalty for a combination to depreciate below its real value any article, would be held void for uncertainty.”
The same principle was applied in Matthews v. Murphy, 63 S. W. 785, 23 Ky. Law Rep. 750, 54 L. R. A. 415, where the statute authorizing a physician’s certificate to be canceled for unprofessional conduct was held void. In the same way, in Jackson ex parte, 45 Ark. 164, a statute was held void which punished any one who committed any act injurious to the public health or morals or the due administration of the laws. To same effect are Samuelson v. State, 116 Tenn. 470, 95 S. W. 1017, 115 Am. St. Rep. 805, and Cook v. State, 26 Ind. App. 278, 59 N. E. 489.
The real value of a thing is much more indefinite than the expressions used in any of the acts referred to. It may mean the cost of production plus a reasonable profit and allowance for the amount of money invested. But what is a reasonable profit, or what allowance should be made for investment, are too *587indefinite to be made the subject of a crime, without any standard in advance by which the crime is to be determined. The expression by others might be taken to refer to the worth of the article to the consumer; that is, what can he make out of it, or what he could afford to give for it rather than to do without it. From tills standpoint the expression is equally in.definite. From which standpoint a jury would look at the matter, and what they would consider a reasonable profit, would depend on the constitution of each jury. To say that the expression means the market value of the article when not .affected by abnormal conditions is only to add to the confusion; for what , are abnormal conditions, and who is to judge whether the conditions are abnormal? The market value of an article may be determined with some certainty, but what its market value will be under other conditions than those that exist, is speculation pure and simple.
To steal is an offense. Statutes grading the punishment of the offense according to the amount stolen are universally in force. The value of the* article stolen, though, in such cases is always determined by its market value, a thing which can be* fixed with reasonable certainty. To compare with this the speculation as to what the market value of a thing might be under different circumstances than those existing, is for the court to shut its eyes to the principle upon which the rule of law rests. Where- there is a question of market value or of ordinary care, it may be submitted to the jury in a civil or a criminal ease, because there is no better standard that may be reasonably attained. But when you come to agreements raising or lowering the prices of products, it is very easy for the Legislature to define to what extent such *588agreements shall be unlawful; for the Legislature may specifically regulate the subject, and it should not leave the law so indefinite, that men may net safely transact their business. No one should be convicted of crime upon the mere speculation of a jury, after the act is done. To illustrate, the farmers of Kentucky recently sold' a large quantity of tobacco at $16 a hundred1. Oan they all be indicted and convicted under the statute by a jury of persons, who do not produce tobacco, upon proof that the tobacco was not realljj worth more than $12, and' could he produced at. a handsome profit at that price? Again, the Society of Equity took its rise in the West, where the farmers pooled their wheat, refusing to sell it for less than $1 a bushel». If the farmers of Kentucky should makq a similar arrangement, and fix the price at $1.50 a bushel, could they all he convicted under the statute upon proof that the price of what in the market under normal conditions would* be less than $1.50? To so hold is simply to refuse to enforce the plain legislative intent in enacting the statute of 1906, and to hold that the act of 1890 is to some extent in force as to farmers when the Legislature expressly said it should not bd in force as to them at all. The very purpose of all of these arrangements is to affect the market price. If they did not affect the market price, they would be useless. Under the rule laid down by the court, no one who enters into such an arrangement can now tell when ha may safely go into-the p'ool without. violation of law. It will, in our judgment, create great confusion, disturb business, and engender litigation. It was not contemplated by the Legislature, and is not warranted by what the Legislature has enacted.
We, therefore, dissent from the opinion of the court.